OPINION
PER CURIAM.
Jeromi Bazuaye appeals from an order of the United States District Court for the *69District of New Jersey, denying his motions for a temporary restraining order barring his removal and for release pending appeal. In his motions, Bazuaye sought an order granting a stay of his removal pursuant to the order of the Board of Immigration Appeals (BIA), and sought to be released from immigration custody pending appeal. As the District Court noted in its opinion, at the time Bazuaye filed his motions, this Court had already transferred Bazuaye’s petition for review of the BIA’s order to the United States Court of Appeals for the Second Circuit. As venue was no longer proper in this circuit, the District Court properly denied his motions.
The District Court’s order will be affirmed.